DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DEHLWES (US 20180298974).
	In regards to claim 1, DEHLWES discloses a shock absorber (fig.1, 10), comprising a shock absorber cylinder (28,30) and an air spring (16,62) arranged around the shock absorber cylinder (see fig.1), wherein the air spring comprises a damping spring (16) and a piston (62), a free end of the damping spring (16) is supported at a free end of the piston (see fig.1), a support (projection and recess 76,78) is disposed between the piston and the shock absorber cylinder, and the free end of the piston is supported on the shock absorber cylinder (28,30) by the support (see fig.1).  
	In regards to claim 2, DEHLWES discloses wherein the support  (76,78) and the free end of the piston are integrally constructed (see fig.1), examiner notes that the support and the piston are integrally constructed, as it has been held that the term "integral" is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
	In regards to claim 3, DEHLWES discloses wherein the periphery of the support abuts against the shock absorber cylinder. See fig.1 the support (76,78) abuts the cylinder (28,39).  
	In regards to claim 4 and 5, DEHLWES discloses wherein the support is provided with an opening arranged on the periphery of the support (see annotated fig. 1).  
	In regards to claim 6, DEHLWES discloses wherein the shock absorber cylinder is sleeved with an anti-impact cap (64), and the support is arranged between the piston and the anti-impact cap (see fig.1).  
	In regards to claim 7, DEHLWES discloses wherein the shock absorber comprises a base (28), and a fixed end, opposite the free end, of the piston (64) abuts against the base (28).  
	In regards to claim 8, DEHLWES discloses wherein a seal ring (70) is disposed between the fixed end of the piston (62) and the shock absorber cylinder (28,30).  
	In regards to claim 9, DEHLWES discloses wherein the shock absorber comprises a piston rod (42), the piston rod is inserted into the shock absorber cylinder, and the piston rod is able to move relative to the shock absorber cylinder (see paragraph 0020, fig.1).  
	In regards to claim 11 and 12, DEHLWES discloses an automobile (abstract) comprising the shock absorber wherein the shock absorber is arranged between a vehicle body and a chassis (see paragraph 0001,0002).  
Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DEBRULER (US 20170219041).
	In regards to claim 1, DEBRULER discloses a shock absorber (fig. 3,5), comprising a shock absorber cylinder (206) and an air spring (204) arranged around the shock absorber cylinder (206), wherein the air spring comprises a damping spring (246) and a piston (316), a free end of the damping spring is supported at a free end of the piston (see fig.3), a support (360) is disposed between the piston and the shock absorber cylinder, and the free end of the piston is supported on the shock absorber cylinder (206) by the support (360).  
	In regards to claim 10, DEBRULER discloses wherein the shock absorber comprises a protective cylinder (280) arranged peripherally, and a fixed end, opposite the free end, of the damping spring (246) is fixedly connected to the protective cylinder (see fig.3).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for list of prior art that teach automobiles having shock absorber’s relevant to the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616